Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is being considered by the examiner.

Claim Objections
Claim 1, 2, 7 and 8 are objected to because of the following informalities:  
Claim 1 lines 11-14 and claim 2 lines 1-3 recite the limitations "the first and second contact regions" should be changed to “the first contact region and the second contact region”.  Appropriate correction is required.
Claim 2 line 1 recited the limitation “11” should be changed to “1”.
Claim 7 line 3 and claim 8 line 2 recited the limitations "the first and second contact region" should be changed to “the first contact region and the second contact region”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 16 recites the limitations “at least one contact region” is unclear as which contact region applicant refers. Is it the first contact region or the second contact region?  For examination purposes, the examiner has interpreted this limitation to mean that at least one of the first contact region and the second contact region. 
Claim 1 line 16-17 recites the limitations “a source region” and “a body region” are unclear.  Do “a source region” or “a body region” belong to the plurality of doped source regions or the plurality of doped body regions as previous claimed?  For examination purposes, the examiner has interpreted this limitation to mean that a source region of the plurality of doped source regions and a body region of the plurality of doped body regions. 
Claim 2 line 2 recites the limitations “each contact region” is unclear as which contact region applicant refers. Is that each contact region of the first contact region or the second contact region or of the at least one contact region as previous claimed?  For examination purposes, the examiner has interpreted this limitation to mean that each contact region of the at least one contact region. 
Claim 2 line 2 recites the limitation “the shorter region”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 line 1, claim 5 line 2, claim 6 line 2, claim 7 line 1-2, claim 8 line 2 and claim 10 line 3 recited the limitation “the source region” is unclear as which source region applicant refers.  Is that the first source region, the second source region or different source region?
Claim 4 lines 1-2 recited the limitation “the source region 2bounding the JFET region is lightly doped with the second conductivity type” is unclear.  In claim 1 disclose a plurality of doped source regions having first conductivity type.  How can it have first and second conductivity type at the same time?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prior Art of the Invention.
As for claim 1, Prior Art of the invention discloses in Figs. 1a-1b of the invention and the related text a method for making an integrated device that includes a plurality of planar MOSFETs, comprising:  

3b) forming a plurality of doped body regions 105/106 of a second conductivity type (pg. 3 line 26) that is opposite 4the first conductivity type (pg. 3 line 29 - pg. 4 lines 8) formed in an upper portion of the substrate 101/103;  
5c) forming a plurality of doped source regions 107 of the first conductivity type (pg. 3 line 30-pg. 4 line 8), wherein each 6of the plurality of doped source regions 107 is formed in an upper portion of each of the 7plurality of body regions 105/106;  
8d) forming a first contact region (left 108) formed in a first source region (left 107) of the plurality of source 9regions, a second contact region (right 108) formed in a second source region (right 107) of the plurality of 10source regions wherein the first and second contact regions have respective portions of 11the source region doped with the second conductivity type (figs.1a-1b), wherein the first and second 12contact regions 108 are separated by a JFET region 113, wherein the JFET region 113 is longer in one 13planar dimension than the other (fig. 1a), wherein the first and second contact regions 108 are 14separated by the longer planar dimension (in horizontal direction fig. 1a), wherein the JFET region 113 is bounded on at least 15one side corresponding to the longer planar dimension by a source region 107 and a body 16region 105/106 in conductive contact with at least one contact region 108 (fig. 1a);  
17e) forming an insulating layer 110 formed on top of the silicon carbide substrate;  
18f) forming an electrically conductive layer 112 formed on the insulating layer 110 and having 19openings corresponding to openings in underlying portions of the insulating layer over 20the contact regions (fig. 1B).

1 As for claim 10, Prior Art of the invention discloses b) further comprises forming a lightly 2doped well region 106 of the first conductivity type (pg. 4 line 2) in the upper portion of the body region 105 3and c) comprises forming the source region 107 in an upper portion of the well region 106 (fig. 2).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2006/0192256) in view of Prior Art of the invention. 
As for claim 1, Cooper et al. disclose in Figs. 1-3 and the related text a method for making an integrated device that includes a plurality of planar MOSFETs, comprising:  
2a) providing a silicon carbide substrate 20 (¶0021) composition of a first (n) conductivity type;  

5c) forming a plurality of doped source regions 46/48 or 154/156 of the first conductivity type, wherein each 6of the plurality of doped source regions 46/48 or 154/156 is formed in an upper portion of each of the 7plurality of body regions 26/28;  
8d) forming a first contact region 42/158 formed in a first source region 46/154 of the plurality of source 9regions, a second contact region 44/160 formed in a second source region 48/156 of the plurality of 10source regions wherein the first and second contact regions 46/48 or 154/156 have respective portions of 11the source region doped with the second (p) conductivity type (fig. 3), wherein the first and second 12contact regions 42/44 are separated by a JFET region 30, wherein the JFET region 30 is longer in one 13planar dimension than the other (fig. 2/3), wherein the first and second contact regions 46/48 or 154/156 are 14separated by the longer planar dimension (in horizontal direction fig. 2/3), wherein the JFET region 30 is bounded on at least 15one side corresponding to the longer planar dimension by a source region 46/48 or 154/156 and a body 16region 26/28 in conductive contact with at least one contact region 46/48 or 154/156 (fig. 1);  
e) forming an electrically conductive layer 50/52 formed over 20the contact regions (fig. 1).
17CoCooper et al. do not disclose forming an insulating layer formed on top of the silicon carbide substrate and forming 18thethe electrically conductive layer formed on the 
Prior Art (fig. 1) of the invention disclose an insulating layer 110 formed on top of the silicon carbide substrate 103 and forming an electrically conductive layer 112 formed on the insulating layer 110 and having 19openings (fig. 1) corresponding to openings in underlying portions of the insulating layer 110 over 20the contact regions 108.
Cooper et al. and Prior Art of the invention are analogous art because they both are directed to power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cooper et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cooper et al. to include forming an insulating layer formed on top of the silicon carbide substrate and forming 18thethe electrically conductive layer formed on the insulating layer and having 19openings corresponding to openings in underlying portions of the insulating layer over 20the contact regions as taught by Prior Art of the invention, in order to provide ohmic contact with the source region (¶0022 of the invention). 

As for claim 2, Cooper et al. in view of Prior Art of the invention disclosed method for making the integrated device from claim 1, Cooper et al. further disclose wherein the first and 2second contact regions 158/160 are staggered and each contact region has a corresponding JFET 3region 30, wherein the distance between the first and second contact regions 158/160 is shorter than 4the entire length of the longer planar dimension .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Prior Art of the invention in view of Lee et al. (US 2019/0386129).
As for claim 9, Prior Art of the invention discloses substantially the entire claimed invention, as applied in claim 1, except a Schottky contact is formed in the JFET 2region and fully overlaps the JFET region. 
Lee et al. teach in Figs. 4a-4s and the related text a Schottky contact 240 is formed in the JFET 2region (region that forms between the source region 224) and fully overlaps the JFET region (fig. 4s).
Prior Art of the invention and Lee et al. are analogous art because they both are directed vertical transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the Prior Art of the invention because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Prior Art of the invention to include a Schottky contact is formed in the JFET 2region and fully overlaps the JFET region as taught by Lee et al. in order to lower forward voltage and reduce reverse recovery time (Lee et al. ¶0004).

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811